 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests a unit of woodsmen employed in the log-ging and pulpwood operations of the Employer in New Hampshire,but would exclude, among others, bonded Canadian woodsmen. TheEmployer contends,inter alia,that its Canadian woodsmen are partof the unit and entitled to vote in an election, and it moves thereforeto dismiss the petition on the ground that the Petitioner's showing ofinterest in the appropriate unit is inadequate.That motion is herebygranted.For the reasons stated inBrown Company,109 NLRB 173, pub-lished this date, in which we considered an identical issue under com-parable facts, we hold that the e'mployer's Canadian woodsmenshould be included in the unit and are eligible to vote.An electionin a unit including Canadians is, however, precluded as the Petition-er's showing of interest in such unit is inadequate.We shall accord-ingly dismiss the petition herein.-[The Board dismissed the petition.]- In view of this dispostion,we need not pass upon other issues raised by the Employer'smotion to dismiss.PARISMANUFACTURINGCOMPANYandUNITED BROTHERHOOD LOCAL75,INTERNATIONAL BROTHERHOOD OFPULP,SULPHITE AND PAPER MILLWORKERS, AFL, PETITIONER.CaseNo. 1-RC-3559. July14,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Greene,hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.109 NLRB No. 26. BROWN COMPANY1733.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:1The Petitioner desires an election among woodsmen employed atthe Employer's Camp "C" woodlands operations in Maine, excludingbonded Canadian woodsmen.The Employer moves to dismiss thepetition on the grounds, among others, that the unit sought is inappro-priate since it excludes Canadians and that the Petitioner's showingof interest in the appropriate unit is inadequate.That motion is here-by granted.For the reasons statedin Brown Company,109 NLRB 173, pub-lished this date, in which we considered an identical issue under com-parable facts, we hold that the Employer's Canadian woodsmen shouldbe included in the unit and are eligible to vote.An election in a unitincluding Canadians is, however, precluded as the Petitioner's show-ing of interest in such unit is inadequate.We shall accordingly dis-miss the petition herein.2[The Board dismissed the petition.]1 The Employer's request for oral argument is denied, inasmuch as the record in ouropinion adequately reflects the positions of the parties and the issues herein.2 In view of this disposition, we need not pass upon other issues raised by the Employer'smotion to dismiss.BROWN COMPANYandUNITED BROTHERHOODLOCAL 75,INTERNA-TIONAL BROTHERHOOD OF THEPULP,SULPHITE AND PAPER MILLWORKERS, AFL, PETITIONER.Case No. 1-RC-3524. July 14, 1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert E. Greene, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:'1 As the record,in our opinion, adequately reflects the positions of the parties and theissues herein,the Employer's request for oral argument is denied.109 NLRB No. 25.